Benedict D. Dineen, J.
Defendant moves to dismiss the complaint for insufficiency. The complaint alleges that the plaintiff performed certain services in connection with negotiations for the purchase and sale of real property in the city of Richmond, Virginia. It further alleges that the plaintiff is a duly licensed real estate broker of the State of Virginia but does not allege that he is duly licensed as such in the State of New York pursuant to section 442-d of the Real Property Law. *647If the plaintiff claims to be excluded from the provisions of section 442-d or that the same are not applicable in the present action those facts must be alleged. The complaint is silent as to where the contract was entered into and where the services were performed. Such facts might obviate the provisions of the statute. Motion granted but with leave to the plaintiff to serve an amended complaint within 10 days after service of a copy of this order, with notice of entry thereof. Order signed.